Citation Nr: 0639950	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  02-18 272	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased (compensable) rating for callus 
of the left foot, post operative.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran had active service from February 1969 to 
August 1970.  

This mater came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, in pertinent part, the RO denied 
entitlement to an increased (compensable) rating for the 
veteran's service-connected callus of the left foot, post 
operative.  The veteran's disagreement with that decision led 
to this appeal.  

In a January 2004 decision, the Board determined that new and 
material had not been received to reopen various previously 
denied service connection claims and denied the veteran's 
appeal as to those issues.  In March 2004, the Board denied 
the veteran's motion for reconsideration of the denied 
claims.  The veteran has proceeded with an appeal to the 
United States Court of Appeals for Veterans Claims (Court), 
and those issues of whether new and material evidence has 
been received to reopen the previously denied service 
connection claims are not now before the Board.  

In the same January 2004 decision, the Board remanded the 
claim of entitlement to an increased (compensable) rating for 
service-connected callus of the left foot, post operative, 
and it is now before the Board for further appellate 
consideration.  For the reasons explained below, that issue 
will again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Briefly, service medical records show that in October 1969, 
the veteran requested removal of a plantar wart from the 
bottom of his left foot, and later that day a callus was 
excised from the heel of his left foot.  In an October 1973 
rating decision, the RO granted service connection for healed 
callus, left foot, post operative, and assigned a 
noncompensable rating, which has been continued since then.  
The veteran filed his current increased rating claim in 
August 1998 and contends that the noncompensable evaluation 
assigned to his service-connected post-operative callus of 
the left foot does not accurately reflect the severity of 
that disability.  

During the course of the appeal, the RO has scheduled VA 
examinations of the veteran, but the veteran has been unable 
to report for those examinations because he is incarcerated.  
A VA Form 119, Report of Contact, dated in February 2002 
shows that at that time the VA Medical Center (VAMC) in 
Houston, Texas, reported that its scheduled examination for 
the veteran was canceled when prison officials rejected its 
transportation request for "security reasons."  Since that 
time, the veteran has repeatedly requested that VA attempt to 
make arrangements for his examination to be conducted using 
prison resources.  He has specifically referred to the John 
Sealy Hospital, prison section, as a possible location for 
such an examination.  Further, although VA has obtained 1995 
to 2002 medical records for the veteran from the Texas 
Department of Criminal Justice, the veteran has also 
requested repeatedly that VA obtain and consider prison 
medical records dated in April 2004, including X-rays reports 
and laboratory studies, which he contends are pertinent to 
his increased rating claim.  

The Court has recognized that incarcerated veterans "are 
entitled to the same care and consideration given to their 
fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 
(quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  
Further, the Court has cautioned "those who adjudicate 
claims of incarcerated veterans to be certain that they 
tailor their assistance to the peculiar circumstances of 
confinement."  Id.  In Bolton, the Court also held that a 
remand was necessary for VA to make further efforts to 
conduct a medical examination at the site of a correctional 
facility.  8 Vet. App. at 191.  On review of the record, 
there is no indication that VA has made any effort to 
reasonably accommodate the veteran by arranging for an 
examination to be conducted at his prison, and this should be 
done.  



Accordingly, the case is REMANDED for the following action:

1.  With authorization from the 
veteran, take action to obtain and 
associate with the claims file medical 
records for the veteran from the Texas 
Department of Criminal Justice, Jim 
Ferguson Unit (UTMB) Medical 
Department, 12120 Savage Drive, Midway, 
Texas 75852, dated from March 2002 to 
the present, to include records of 
clinical examination, X-ray studies and 
laboratory studies.  This should 
include, but not be limited to any 
reports concerning examination of the 
veteran's left foot in April 2004.  All 
actions to obtain the requested records 
should be documented fully in the 
claims file.  

2.  Arrange for physical examination of 
the veteran by an examiner with 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected callus of the left 
foot, post operative.  All indicated 
studies should be performed.  The 
examiner should describe the condition 
of the skin in the location of the 
callus or its post-operative residuals 
and identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
callus.  The examiner should be advised 
that service connection is not in 
effect for bilateral bunionettes or 
calcaneal spurs of the feet, or 
residuals thereof.  

The examination must be tailored in 
such a manner as to arrange for 
examination of the veteran in prison by 
prison physicians.  The claims file, or 
copies of pertinent excerpts from the 
file, must be made available to and 
reviewed by the examiner.  

3.  Thereafter, review the claims file 
and ensure that the requested 
development actions, as well as any 
other development that may be in order, 
has been conducted and completed in 
full.  Then, readjudicate entitlement 
to an increased (compensable) rating 
for the veteran's service-connected 
callus of the left foot, post 
operative.  If the claim remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

Thereafter, the claim should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


